UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

LEONARD DOUGLAS, ET AL CIVIL ACTION
VERSUS
K & L REAL ESTATE LLC, ET AL NO.: 16-00866-BAJ-RLB

RULING AND ORDER

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 8) pursuant to 28 U.S.C. §636(b)(1). The Report and
Recommendation uaddresses Plaintiff Leonard Douglas' Cornplaint (Doc. 1) pursuant
to 28 U.S.C. § 1915(e). The Magistrate Judge recommended that Plaintiff’s
Complaint be DISMISSED without prejudice for lack of subject matter
jurisdiction and on the bases that Plaintiff has not established that he can adequately
represent the interests of his co-plaintiffs. (Doc 8 at p. 5).

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recomrnendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Id. at p. 1). Neither party filed a
response. Having carefully considered the underlying Complaint, the instant
motions, and related filings, the Court approves the Magistrate Judge’s Report and
Recclnmendation, and hereby adopts its findings Of fact, conclusions of law, and

recommendation

Accordingly,

IT IS ORDERED that the Magistrate Judge’S Report and
Recommendation (Doc. 8) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Defendant’s Complaint (Doc. 1) is
DISMISSED without prejudice.

LL.

Baton Rouge, Louisiana, this }2'_- day of October, 2018.

(g;a.;>_£`/

JUDGE BRIAN~A.JIACKSON
UNITED sTATEs DISTRICT coURT
MIDDLE DISTRICT oF LOUISIANA

